                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE


THERON O. WILSON,                               )
                                                )
     Plaintiff,                                 )
                                                )
v.                                              )          No. 3:17-cv-00407
                                                )          REEVES/GUYTON
NANCY A. BERRYHILL,                             )
Acting Commissioner of Social Security,         )
                                                )
     Defendant.                                 )

                                            ORDER

         This matter is before the Court on the Report and Recommendation filed by United States

Magistrate Judge, Bruce Guyton [D. 21]. There have been no timely objections to the Report and

Recommendation, and enough time has passed since the filing of the Report and Recommendation

to treat any objections as having been waived. See 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72(b).

         The Court has conducted a thorough review of the record and is in agreement with the

Magistrate Judge’s findings that substantial evidence supports the weight assigned to the opinion

of the consulting examiner, Albert J. Whitaker, Jr., M.D., and that the additional evidence

presented is not material. Accordingly, the Court ACCEPTS IN WHOLE the Report and

Recommendation under 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72(b). It is ORDERED, for the

reasons stated in the Report and Recommendation, which the Court adopts and incorporates into

its ruling, that claimant’s motion for summary judgment [D. 16] be DENIED and the

Commissioner’s motion for summary judgment [D. 17] should be GRANTED.

         IT IS SO ORDERED.

                                             ______________________________________
                                             _ ____
                                                  ______
                                                       ___________
                                                                 ___
                                                                   _____
                                                                       __________
                                             UNITED
                                             UNITED STATES
                                                      STAATESS DISTRICT
                                                               DIS   CT JUDGE
                                                                 STRIC
